Memorandum by the Court. Appeal by claimant from a decision denying unemployment insurance benefits. The board found that the claimant had refused employment to which she was suitably fitted by training and experience and that the wages offered were not substantially less favorable than those received in her previous employment and such act on her part constituted a refusal of employment without good cause. There is substantial evidence to sustain the finding of the board. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds. Aulisi and Staley, Jr., JJ., concur.